Motion by appellant pursuant to 22 NYCRR 800.12 denied, without costs, and appeal dismissed. The decision of the board is dated January 19, 1978 and the appeal was therefore deemed abandoned on January 19, 1979 or almost eight months prior to the filing of the instant motion. Considering the uncomplicated nature of this appeal, claimant’s excuse that the matter was not pursued because he "lost contact” with his attorneys due to personal reasons is simply inadequate. Mahoney, P. J., Sweeney, Kane and Herlihy, JJ., concur.